FILED
                              FOR PUBLICATION                         JUN 08 2012

                                                                 MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                  U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



THE ASSOCIATED PRESS, a New York             No. 12-35456
corporation; IDAHO STATESMAN
PUBLISHING, LLC, a Delaware limited          D.C. No. 1:12-cv-00255-EJL
liability company doing business as The
Idaho Statesman; LEE ENTERPRISES,
INCORPORATED, a Delaware                     ORDER AMENDING
corporation doing business as The Times-     OPINION
News; THE IDAHO PRESS CLUB, INC.,
an Idaho corporation; PIONEER
NEWSPAPERS, INC., a Nevada
corporation doing business as Idaho Press-
Tribune, Idaho State Journal, Standard
Journal, Teton Valley News, The News-
Examiner, The Preston Citizen, and
Messenger Index; TPC HOLDINGS, INC.,
an Idaho corporation doing business as
Lewiston Tribune and Moscow-Pullman
Daily News; BAR BAR INC., an Idaho
corporation doing business as Boise
Weekly; COWLES PUBLISHING
COMPANY, a Washington corporation
doing business as The Spokesman-Review;
IDAHOANS FOR OPENNESS IN
GOVERNMENT, INC., an Idaho non-
profit corporation,

             Plaintiffs - Appellants,

 v.

C.L. “BUTCH” OTTER, in his official
capacity as the Governor of the State of
Idaho; ROBIN SANDY, in her official
capacity as Chairman of the Idaho Board
of Correction; HOWARD G. “J.R.” VAN
TASSEL, in his official capacity as
Secretary of the Idaho Board of
Correction; JAY NIELSEN, in his official
capacity as Vice Chairman of the Idaho
Board of Correction; BRENT REINKE, in
his official capacity as the Director of the
Idaho Department of Correction; KEVIN
KEMPF, in his official capacity as
Division Chief of Operations of the Idaho
Department of Correction,

              Defendants - Appellees.




Before: KOZINSKI, Chief Judge, REINHARDT and BERZON, Circuit Judges.

      The opinion filed on June 8, 2012 is hereby amended by the insertion of a

footnote after line 14 of page 3, reading as follows: “Although the State was at fault,

the plaintiffs, as noted by the district court, could have mitigated this situation by

filing the lawsuit earlier, because they had notice as of February 2012 that the State

believed it was in compliance with California First Amendment Coalition.”




                                          -2-